internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si date july plr-100235-99 company z i z i o r q properties state e i a i a o j n i a r i plr-100235-99 e j r p dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code company represents the following facts company was incorporated in state on a and elected under sec_1362 to be an s_corporation effective b shareholders are m company after q's death on c and p n p having received its interest in company's company is in the business of operating properties this sale was negotiated by company's accountant attorney and h company's interest_income ine company sold one of the properties taking back an installment note for each of its tax years f from this note exceeded percent of its gross_receipts resulting in the termination of company's sdollar_figure election effective i company had dollar_figured of accumulated_earnings_and_profits e_p at that time g it was not until j upon reviewing information to prepare company's income_tax return which was on extension and investigating the tax impact of a contemplated sale of company's remaining property that company's accountant realized that there might be a problem with passive_investment_income subsequently contacted another legal advisor who determined that company's s election had indeed terminated on i company company represents that it was not the intention of its officers directors or shareholders to terminate company's election or to permit its termination and that the terminating event occurred without company's knowledge shareholders m the service might require consistent with treating company as an s_corporation effective date of its election company has filed as an s_corporation since the and p have agreed to make any adjustments company and its n sec_1362 provides that a small_business_corporation may elect sec_1362 to be an s_corporation in accordance with the provisions of ev t2 plr-100235-99 sec_1362 a i provides that an election under sec_1362 shall be terminated whenever the corporation has subchapter_c_earnings_and_profits at the close of each of consecutive tax years and has gross_receipts for each of such tax years more than percent of which are passive_investment_income under this paragraph shall be effective on and after the first day of the first tax_year beginning after the third consecutive tax_year referred to in sec_1362 d a i a ii provides that any termination sec_1362 except as otherwise provided in sec_1362 c sec_1362 d c i provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1362 provides that if an election under the secretary determines that the circumstances sec_1362 by any corporation was terminated under sec_1362 resulting in termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in termination steps were taken so that the corporation is corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 f agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary regarding this period then notwithstanding the circumstances resulting in termination the corporation shall be treated as an s_corporation during the period specified by the secretary a small_business_corporation and the or sec_1_1362-4 of the income_tax regulations provides for purposes of sec_1_1362-4 a the determination of whether that a termination was inadvertent is made by the commissioner corporation has the burden of establishing that under the- relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent the according to the legislative_history of sec_1362 f -- if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently evry plr-100235-99 terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as in effect for such period if the election had been the committee intends that the internal_revenue_service for example if in granting a waiver it be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers a corporation in good_faith determined that it had no earnings_and_profits but it is later determined on audit that its election terminated by reason of violating the passive_income test for three consecutive years because the corporation in fact did have accumulated earnings if the shareholders were to agree to treat the earnings as distributed and include the dividends in income it may be appropriate to waive the terminating events so that the election is treated as never terminated it all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts is expected that the waiver may be made retroactive for s rep no 97th cong 2d sess 1982_2_cb_718 based solely on the facts presented in this ruling_request and viewed in light of the applicable law and regulations we conclude that the termination of company's s_corporation_election on i due to excess passive_investment_income was inadvertent within the meaning of condition that the sec_1362 adjustment prescribed below is made and upon the condition that company's e_p of distributed or deemed distributed in the current tax_year and that the shareholders include this dividend in income for the current_year we rule that company will be treated as continuing to be an s_corporation beginning i and thereafter unless company's s election is otherwise terminated under sec_1362 consequently upon the sec_1362 dollar_figured is as an adjustment under sec_1362 f company must send a dollar_figurek attached to a copy of this letter to the internal payment of revenue service lowell st andover ma must be made no later than days from the date of this ruling letter ma this payment plr-100235-99 s- if the conditions above are not met the ruling is void and company must notify the service_center with which it filed its election that the election has terminated except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding the validity of company's election under sec_1362 to be an s_corporation or whether company otherwise is eligible to be an dollar_figure corporation in accordance with the power_of_attorney on file at this office we are sending the original of this letter to you anda copy to your authorized representative this ruling is directed only to the taxpayer who requested sec_6110 provides that a private_letter_ruling may it not be used or cited as precedent sincerely donna m youns donna m young senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes ofte
